DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image capturing module”, “license plate detection module”, “segment extraction module”, “character classification module” and “character recognition module”   in claim 1, and “temporal rectification module” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially match” in claims 13, 15-16  is a relative term which renders the claim indefinite. The term “substantially match” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 is also rejected under 35 U.S.C. 112(b) as being depend upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Popov et al (U.S PG-PUB NO. 20200293794 A1) in view of Challa (U.S PG-PUB NO. 20100054539 A1).
-Regarding claim 1, Popov discloses a license plate recognition system comprising (Abstract; FIGS. 1-10): an image capturing module configured to capture an image (FIG. 1, devices 104b; FIG. 2, unit 202; [0027]); a license plate detection module configured to receive the image and to identify a license plate in the image (FIG. 2, units 202-204; [0024]; [0028]; [0032]; FIG. 3, blocks 202, 302; FIG. 8, blocks 802-804; FIG. 10, blocks 1002-1004); a segment extraction module configured to extract a sequence of character segments on the license plate (FIG. 2, units 204-206; [0002]; [0005]-[0006]; [0034]; [0035], “set of binarized images … sequence of characters”; [0036], “clusters of characters”; FIGS.  302-306) a character classification module configured to compute a probability of each possible character in each character segment (FIG. 2, unit 208, post-processor 212; [0037], “confidence value”; [0040], “probabilities”; [0042]; FIG. 10, block 1006, [0073]; [0097], “probability for the candidate characters”; FIG. 3, unit 308; [0056], “expected or possible”; [0067], “possible character layouts and alignment”); and a character recognition module (FIG. 2, unit 208, post-processor 212; [0037]; FIG. 10, block 1012) configured to identify permissible characters ([0039], “a set of pre-determined rules”; [0042]; [0057]; [0079]; [0086]; FIG. 8, block 810; FIG. 10), for the each character segment according to a syntax of the sequence of character segments (FIG. 8; FIG. 10, blocks 1010-1012; [0077], “expected format, syntax … to be detected”; [0039], “set of pre-determined rules”), and to identify a character having a highest probability among the permissible characters as a selected character for the each character segment ([0040]; [0042]; [0095], “recognized the character … with the higher weighted probability”; FIGS. 2-3; FIG. 8, blocks 810-812).
Popov does teach computing probability for each possible character. Popov is silent to teach computing the highest probability.
In the same field of endeavor, Challa discloses a method and system for automatic license plate recognition by determining fused probability to identify t alphanumeric characters from data sets (Challa: Abstract; FIGS. 1-15). Challa teaches that for each image, the license plate is extracted, the characters segmented, and probability distributions determined for each character of each image (Challa: FIGS. 1-3; [0077]; [0002]-[0005]). Challa further teaches identifying alphanumeric character having the highest probability of being present (Challa: [0026]; [0036]; [0044]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Popov with the teaching of Challa by identifying from probability distribution of characters having the highest probability in order to improve accuracy of license plate recognition in the case of relatively lower quality captured images.
-Regarding claim 7, , Popov discloses a method for license plate recognition comprising (Abstract; FIGS. 1-10): capturing an image (FIG. 1, devices 104b; FIG. 2, unit 202; [0027]); identifying a license plate in the image (FIG. 2, units 202-204; [0024]; [0028]; [0032]; FIG. 3, blocks 202, 302; FIG. 8, blocks 802-804; FIG. 10, blocks 1002-1004); extracting a sequence of character segments on the license plate (FIG. 2, units 204-206; [0002]; [0005]-[0006]; [0034]; [0035], “set of binarized images … sequence of characters”; [0036], “clusters of characters”; FIGS.  302-306); computing a probability of each possible character in each character segment (FIG. 2, unit 208, post-processor 212; [0037], “confidence value”; [0040], “probabilities”; [0042]; FIG. 10, block 1006, [0073]; [0097], “probability for the candidate characters”; FIG. 3, unit 308; [0056], “expected or possible”; [0067], “possible character layouts and alignment”); identifying permissible characters ([0039], “a set of pre-determined rules”; [0042]; [0057]; [0079]; [0086]; FIG. 2; FIG. 8, block 810; FIG. 10) for the each character segment according to a syntax of the sequence of character segments (FIG. 8; FIG. 10, blocks 1010-1012; [0077], “expected format, syntax … to be detected”; [0039], “set of pre-determined rules”); and identifying a character having a highest probability among the permissible characters as a selected character for the each character segment ([0040]; [0042]; [0095], “recognized the character … with the higher weighted probability”; FIGS. 2-3; FIG. 8, blocks 810-812).
Popov does teach computing probability for each possible character. Popov is silent to teach computing the highest probability.
In the same field of endeavor, Challa discloses a method and system for automatic license plate recognition by determining fused probability to identify t alphanumeric characters from data sets (Challa: Abstract; FIGS. 1-15). Challa teaches that for each image, the license plate is extracted, the characters segmented, and probability distributions determined for each character of each image (Challa: FIGS. 1-3; [0077]; [0002]-[0005]). Challa further teaches identifying alphanumeric character having the highest probability of being present (Challa: [0026]; [0036]; [0044]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Popov with the teaching of Challa by identifying from probability distribution of characters having the highest probability in order to improve accuracy of license plate recognition in the case of relatively lower quality captured images.
-Regarding claims 2 and 8, Popov in view of Challa discloses the system of claim 1 and the method of claim 7 respectively.
The combination further discloses a temporal rectification module configured to rectify the selected character according to a maximum occurrence of a character in a same position (Popov: FIG. 7, blocks 706-708; [0025]; [0039]; [0040], “examine a frequency of occurrence of characters across a plurality of image frames”; [0067]; FIGS. 1-3).
-Regarding claims 5 and 11, Popov in view of Challa discloses the system of claim 1 and the method of claim 7 respectively.
The combination further discloses wherein the license plate detection module comprises a neural network model trained to identify the license plate in the image (Popov: [0054]; [0037]; [0050]).
-Regarding claims 6 and 12, Popov in view of Challa discloses the system of claim 1 and the method of claim 7 respectively.
The combination further discloses wherein computing the probability of the each possible character in the each character segment is computing the probability of the each possible character in the each character segment by comparing the each possible character in the each character segment with reference characters in a database (Popov: FIGS. 2-3; [0040], “probability”;[0044], “match”; [0056], “expected or possible”; [0058]-[0059]; [0073]; [0095]).
Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Popov et al (U.S PG-PUB NO. 20200293794 A1) in view of Challa (U.S PG-PUB NO. 20100054539 A1), and further in view of Das et al (U.S PG-PUB NO. 20200401834 A1).
-Regarding claims 3 and 9, Popov in view of Challa discloses the system of claim 1 and the method of claim 7 respectively.
Popov in view of Challa is silent to teach wherein the segment extraction module extracts the sequence of character segments with a background of the license plate having a high pixel value and characters having a low pixel value.
However, Das is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the segment extraction module extracts the sequence of character segments with a background of the license plate having a high pixel value and characters having a low pixel value (Das: Figure 1a; Figure 2; [0066]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Popov in view of Challa with the teaching of Das by extracting sequence of character segments with a background of the license plate having a high pixel value and characters having a low pixel value in order to invert the image to improve accuracy of character recognition in case of whitish background.
-Regarding claims 4 and 10, Popov in view of Challa discloses the system of claim 1 and the method of claim 7 respectively.
Popov in view of Challa is silent to teach wherein the segment extraction module extracts the sequence of character segments with a background of the license plate having a low pixel value and characters having a high pixel value.
However, Das is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the segment extraction module extracts the sequence of character segments with a background of the license plate having a low pixel value and characters having a high pixel value (Das: Figure 1a; Figure 2; [0066]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Popov in view of Challa with the teaching of Das by extracting sequence of character segments with a background of the license plate having a low pixel value and characters having a high pixel value in order to perform character recognition without inverting the image.
Claim 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burry et al (U.S PG-PUB NO. 20130279758 A1), in view of Das et al (U.S PG-PUB NO. 20200401834 A1), and further in view of Rotatori et al (U.S PG-PUB NO. 20150139498 A1).
-Regarding claim 13, Burry discloses a method for extracting character segments on a license plate (Abstract; FIGS. 1-17), comprising: cropping a license plate from an image (Abstract; FIG. 2, cropping module 152; FIGS 3-7); converting the license plate to a grayscale image (FIG. 8); performing binary thresholding on the grayscale image to generate a binary image (Abstract, “captured by an image-capturing unit and converted to a binary image utilizing a binarization approach”; [0064]; FIGS. 6, 9; [0051]); performing binary segmentation on the binary image to identify possible character segments (FIG. 3, unit 245; [0052]; FIG. 6; [0060]); 
Burry is silent to teach assuming a pixel value of characters on the license plate is higher than a pixel value of a background of the license plate, counting a number of possible character segments; and if the number of possible character segments does not substantially match an expected value, inverting the binary image.
In the same field of endeavor, Das discloses a method for real-time automatic segmentation and recognition of license plates characters of a vehicle (Das: Abstract). Das teaches  converting input image to a gray-scale image (Das: Figure 2, block 2000-20001). Das further teaches assuming a pixel value of characters on the license plate is higher than a pixel value of a background of the license plate, counting a number of possible character segments; and if the number of possible character segments does not substantially match an expected value, inverting the gray image (FIG. 2, blocks 2005-2007; [0066], “get the negative image in which characters are darkish and background become whitish compared to the foreground”; [0068]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Burry with the teaching of Das by inverting the image in order to better recognize the characters in case of whitish background.
Burry in view of Das does teaching invert gray image with whitish background. One of ordinary skills in the art would understand that it is equivalent to inverting a binary image as binarization followed after inverting the gray image.
However, Rotatori is an analogous art pertinent to the problem to be solved in this application and further discloses converting the image to a grayscale image, forming a binary image from the grayscale image based upon an intensity threshold, and color inverting the binary image (Rotatori: FIG. 10A; [0023])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Burry in view of Das with the teaching of Rotatori by inverting the binary image in order to improve accuracy of character recognition in case of whitish background.
-Regarding claim 15, Burry in view of Das,  and further in view of Rotatori disclose s the method of claim 13.
Burry is silent to teach determining the background of the license plate to be brighter than characters if the number of possible character segments does not substantially match the expected value.
In the same field of endeavor, Das discloses determining the background of the license plate to be brighter than characters if the number of possible character segments does not substantially match the expected value (Das: Figure 1a; Figure 2; [0066]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Burry with the teaching of Das by determining the background of the license plate to be brighter than characters if the number of possible character segments does not substantially match the expected value in order to invert the image to improve accuracy of character recognition in case of whitish background.
-Regarding claim 16, Burry in view of Das,  and further in view of Rotatori disclose s the method of claim 13.
Burry is silent to teach determining the characters is brighter than the background of the license plate if the number of possible character segments substantially matches the expected value.
In the same field of endeavor, Das discloses determining the characters is brighter than the background of the license plate if the number of possible character segments substantially matches the expected value (Das: Figure 1a; Figure 2; [0066]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Burry with the teaching of Das by determining the characters is brighter than the background of the license plate if the number of possible character segments substantially matches the expected value in order to invert the image to perform character recognition without inverting the image.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burry et al (U.S PG-PUB NO. 20130279758 A1), in view of Das et al (U.S PG-PUB NO. 20200401834 A1), and further in view of Rotatori et al (U.S PG-PUB NO. 20150139498 A1), in view of Hasegawa (JP 2005301672 A), in view of Wilbert et al (U.S PG-PUB NO. 20180300578 A1).
-Regarding claim 14, Burry in view of Das,  and further in view of Rotatori disclose s the method of claim 13.
Burry in view of Das,  and further in view of Rotatori teaches determining a character segment to be valid by comparing a size of character segment to a size of the license plate (Burry: [0065]).
Burry in view of Das,  and further in view of Rotatori is silent to teach determining an aspect ratio of the character segment to aspect ratio of the license plate.
However, Hasegawa is an analogous art pertinent to the problem to be solved in this application and further discloses binarizing image and inverting binary image. Hasegawa  further discloses determining character segment to be valid by comparing a size of character segment to a size of the license plate (Hasegawa: [0002]; [0008]), and an aspect ratio of the character segment (Hasegawa: FIG. 2, step 211; [0011]; [0013], “aspect ratio”; [0020]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Burry in view of Das, and further in view of Rotatori with the teaching of Hasegawa by determining an aspect ratio of the character segment in order to perform character segmentation.
Burry in view of Das,  and further in view of Rotatori, in view of Hasegawa is silent to teach to aspect ratio of the license plate.
However, Wilbert is an analogous art pertinent to the problem to be solved in this application and further discloses aspect ratio of the license plate (Wilbert: [0111])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Burry in view of Das, and further in view of Rotatori, in view of Hasegawa with the teaching of Wilbert by determining aspect ratio of the license plate in order to get object image cropped out.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             /NANCY BITAR/Primary Examiner, Art Unit 2664